DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is said to be a CON of Application No. 17/016,950.  Claims 1-24 are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1, in the last wherein clause, the phrase “a respective panel of the pair of panels” is recited twice.  Are these respective panels intended to be same respective panel, or are they referring to a first and a second panel of the recited pair?
Regarding claim 8, the term “a respective panel” is recited.  To which previously recited respective panel is this term referring?
Regarding claim 12, the phrase “a respective panel of the pair of panels” is recited.  To which previously recited respective panel is this term referring?
Regarding claim 17, the term “a respective panel” is recited.  To which previously recited respective panel is this term referring?
Accordingly, the pending claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as unpatentable over DE 10 2008 012 144 A1, in view of GB 2 387 210 A.
Regarding independent claim 1, and dependent claims 9 and 10, as best understood, DE '144 clearly describes a resilient mounting clip for mounting a pair of panels relative to a support structure, the resilient mounting clip comprising: 
a support structure engagement portion (42; Fig. 4) configured to be selectively installed on the support structure;
a plurality of edge extensions operatively coupled to the support structure engagement portion (see e.g., Figs. 2 and 4); 
a panel engagement portion (40) operatively coupled to the support structure engagement portion and configured to receive each panel of the pair of panels; 
wherein the panel engagement portion comprises:
a plurality of outboard panel supports, each outboard panel support extending from a respective edge extension of the plurality of edge extensions and configured to at least partially retain a respective panel of the pair of panels in position with respect to the support structure (see e.g., Figs. 2 and 4); and 
a plurality of panel contact locations, each panel contact location configured to engage at least a portion of a respective longitudinal edge of the respective panel of the pair of panels, wherein each panel contact location is defined by at least one of an edge extension of the plurality of edge extensions and an outboard panel support of the plurality of outboard panel supports (see e.g., Figs. 2 and 4); 
wherein each edge extension is configured to resiliently flex with respect to at least a portion of the support structure engagement portion responsive to the respective longitudinal edges of the pair of panels moving toward and away from one another (see e.g., Figs. 2 and 4; ¶¶ [0053], [0064]); and 
wherein the resilient mounting clip defines a clip plane, wherein each outboard panel support is configured to move along a direction that is at least substantially parallel to a compression axis, which is at least substantially parallel to the clip plane, when the respective edge extension resiliently flexes with respect to the support structure engagement portion (see e.g., Figs. 2 and 4; ¶¶ [0053], [0064]);
wherein each edge extension is configured to transition between a nominal position with respect to the support structure engagement portion and at least one flexed position with respect to the support structure engagement portion, and wherein the resilient mounting clip is configured to resiliently bias each edge extension toward the nominal position when each edge extension is in the flexed position (see e.g., Figs. 2 and 4; ¶¶ [0053], [0064]).
DE '144 does not appear to expressly describe a canted, non-coplanar orientation of its edge extensions.  As evidenced by GB '210, it was old and well-known in the clip art to utilize a canted, non-coplanar orientation of edge extensions to define a desired gap between two different adjoining panels (p. 6, 4th paragraph; Figs. 2 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a canted, non-coplanar orientation of the edge extensions to define a desired gap between two different adjoining panels, as taught by GB '210.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, DE '144 as modified by GB '210 results in the claimed invention, and in particular, wherein each edge extension is angled to extend toward a respective panel of the pair of panels when the edge extension is in the nominal position and when the panel engagement portion receives each panel of the pair of panels, and wherein each edge extension is configured to engage a respective panel of the pair of panels that is different than the panel that is engaged by the outboard panel support that extends from the edge extension when each edge extension is in the nominal position, wherein each edge extension has a cant angle, as measured between the edge extension and a direction perpendicular to the clip plane, and wherein the cant angle of each edge extension decreases as the edge extension transitions from the nominal position toward the at least one flexed position.

Regarding claim 2, wherein the end region includes a lip that extends one of toward and away from the support structure engagement portion (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 3, wherein the end region is chamfered (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 4, wherein each outboard panel support is coupled to a respective edge extension at an elbow projection (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 5, wherein the elbow projection curves away from the support structure engagement portion relative to the respective edge extension (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 6, wherein each outboard panel support includes an outboard panel support transition region extending between the respective edge extension and a remainder of the outboard panel support (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 7, wherein the outboard panel support transition region forms a curved surface (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 8, wherein the outboard panel support transition region is configured to engage at least a portion of a respective panel when the panel is received by the resilient mounting clip (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 11, wherein the support structure engagement portion includes a connecting member that operatively couples the plurality of edge extensions to one another, wherein each edge extension is configured to resiliently flex with respect to at least a portion of the connecting member (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 12, wherein the support structure engagement portion includes at least one inboard panel support configured to engage a panel interior face of a respective panel of the pair of panels, wherein the panel interior face faces toward the support structure when the respective panel is operatively received by the resilient mounting clip and when the resilient mounting clip is operatively coupled to the support structure (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 13, wherein each edge extension extends from a corresponding inboard panel support of the at least one inboard panel support (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 14, wherein each edge extension is configured to resiliently flex with respect to a corresponding inboard panel support of the at least one inboard panel support (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 15, wherein each inboard panel support includes an inboard panel support transition region extending between the respective edge extension and a remainder of the inboard panel support (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 16, wherein the inboard panel support transition region forms a curved surface (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 17, wherein the inboard panel support transition region is configured to engage at least a portion of a respective panel when the panel is received by the resilient mounting clip (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 18, wherein each inboard panel support includes a chamfered end region distal the respective edge extension (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 19, wherein the support structure engagement portion includes a connecting member that operatively couples the plurality of edge extensions to one another, wherein each edge extension is configured to resiliently flex with respect to at least a portion of the connecting member, and wherein the connecting member includes each inboard panel support (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 20, wherein the support structure engagement portion at least partially defines at least one fastener aperture configured to receive a fastener to operatively couple the resilient mounting clip to the support structure (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 21, for the reasons discussed above, DE '144 as modified by GB '210 discloses a panel mount system, comprising: at least one support structure; at least one resilient mounting clip operatively coupled to the support structure; and a pair of panels received by each resilient mounting clip; wherein each resilient mounting clip is the resilient mounting clip of claim 1 (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 22, wherein the pair of panels forms a portion of at least one of a rain screen, a curtain wall, a facade, an exterior siding, and a deck (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 23, wherein each panel extends along a panel plane, wherein each panel has a pair of longitudinal edges and a pair of lateral edges, wherein each longitudinal edge is longer than each lateral edge, wherein each lateral edge extends in a direction that is parallel to a lateral axis of the panel that is at least substantially parallel to the panel plane, and wherein the lateral axis of each panel is at least substantially parallel to a ground surface when the panel is operatively received by the resilient mounting clip and when the resilient mounting clip is operatively coupled to the support structure (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 24, wherein each panel is formed of a material that at least one of expands and contracts responsive to a change in at least one of an ambient humidity, an ambient moisture level, and an ambient temperature, and wherein the panel mount system is configured such that each resilient mounting clip resiliently flexes responsive to the expansion and contraction of each panel that is received by the resilient mounting clip (see e.g., DE '144 Figs. 2 and 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-29 of U.S. Patent No. 11,306,754.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements in the rejected claims are present in the noted claims of the '754 patent or they are obvious variants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635